UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-34747 SPANSION INC. (Exact name of registrant as specified in its charter) Delaware 20-3898239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 915 DeGuigne Drive Sunnyvale, California (Address of principal executive offices) (Zip Code) (408)962-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ 1 Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes xNo¨ Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the close of business on April 26, 2013: Class Number of Shares Class A Common Stock, $0.001 par value Class B Common Stock, $0.001 par value 1 2 Table of Contents INDEX PageNo. Part I. Financial Information Item 1. Financial Statements 4 Condensed Consolidated Statements of Operations – Three Months Ended March 31, 2013 and March 25, 2012 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income – Three Months Ended March 31, 2013 and March 25, 2012 (Unaudited) 5 Condensed Consolidated Balance Sheets – March 31, 2013 (Unaudited) and December 30, 2012 6 Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2013 and March 25, 2012 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 33 Part II. Other Information 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 34 Signature 36 3 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Spansion Inc. Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, 2013 March 25, 2012 Net sales $ $ Cost of sales Gross profit Research and development Sales, general and administrative Restructuring charges - Operating loss ) ) Interest and other income Interest expense ) ) Loss before income taxes ) ) Provision for income taxes ) ) Net loss ) ) Less: Net loss attributable to the noncontrolling interest - ) Net loss attributable to Spansion Inc. common stockholders $ ) $ ) Net loss per share Basic $ ) $ ) Diluted $ ) $ ) Shares used in per share calculation Basic Diluted See accompanying notes. 4 Spansion Inc. Condensed Consolidated Statement of Comprehensive Loss (in thousands) (Unaudited) Three Months Ended March 31, 2013 March 25, 2012 Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Net foreign currency translation loss ) ) Gain on auction rate securities reclassified into earnings ) - Net unrealized gain on cash flow hedges: Net unrealized hedge gain arising during the period - Net gain reclassified into earnings for cash flow hedges ) - Net unrealized gain on cash flow hedges - Other comprehensive income (loss), net of tax ) Total comprehensive loss $ ) $ ) Less: Comprehensive loss attributable to noncontrolling interest - ) Comprehensive loss attributable to Spansion Inc. common stockholders $ ) $ ) See accompanying notes. 5 Spansion Inc. Condensed Consolidated Balance Sheets (in thousands, except par value and share amounts) (Unaudited) Assets March 31, 2013 December 30, 2012 Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued compensation and benefits Other accrued liabilities Income taxes payable Deferred income Current portion of long-term debt Total current liabilities Deferred income taxes Long-term debt, less current portion Other long-term liabilities Total liabilities Commitments and contingencies (Note 13) - - Stockholders’ equity: Capital stock: Class A common stock, $0.001 par value, 150,000,000 shares authorized, 58,086,437 shares issued and outstanding (57,267,409 shares as of December 30, 2012) 59 58 Class B common stock, $0.001 par value, 1 share authorized, 1 share issued and outstanding - - Preferred stock, $0.001 par value, 50,000,000 shares authorized, 0 shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) (Note 4) ) Total liabilities and stockholders' equity $ $ See accompanying notes. 6 Spansion Inc. Condensed Consolidated Statements ofCash Flows (in thousands) (Unaudited) Three Months Ended March 31, 2013 March 25, 2012 Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Gain on liquidation of auction rate securities ) ) Provision (benefit) for deferred income taxes ) Net gain on sale and disposal of property, plant and equipment ) ) Asset impairment charges - Compensation recognized under employee stock plans Changes in assets and liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from liquidation of auction rate securities Proceeds from sale of property, plant and equipment Purchases of property, plant and equipment ) ) Purchases of marketable securities ) Proceeds from maturities of marketable securities ) Net cash provided by (used for) investing activities ) 70 Cash Flows from Financing Activities: Proceeds from issuance of common stock due to options exercised Refinancing cost on Revolver ) - Payments on debt and capital lease obligations ) ) Cash settlement on hedging activities ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities: Liabilities recorded for purchases of property, plant and equipment $ $ See accompanying notes. 7 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) 1. Basis of Presentation The unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) for interim financial information and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC). Accordingly, they do not include all of the information and notes required by U.S. GAAP for annual financial statements. In the opinion of management, the unaudited interim financial statements reflect all adjustments consisting of normal and recurring entries considered necessary for a fair statement of the financial position, results of operations and cash flows for the periods presented. The December 30, 2012 condensed consolidated balance sheet data were derived from audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 30, 2012, but does not include all disclosures required by U.S. GAAP for annual periods. These condensed consolidated financial statements and related notes are unaudited and should be read in conjunction with the Company’s audited financial statements and related notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 30, 2012 as filed with the SEC on February 25, 2013. The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for any other interim period or for the full fiscal year. The Company operates on a 52- to 53-week fiscal year ending on the last Sunday in December. Fiscal 2013 and fiscal 2012 are comprised of 52-week and 53-week periods, respectively. Principles of Consolidation The unaudited condensed consolidated financial statements include the accounts of the Company and all of its wholly-owned subsidiaries, and all intercompany accounts and transactions have been eliminated. The fiscal 2012 financial statements also include a variable interest entity (VIE) for which the Company was the primary beneficiary through March 31, 2012. The VIE’s financial statements were not significant to the Company’s condensed consolidated financial statements for the periods presented. On April 1, 2012, the Company acquired substantially all assets and assumed certain liabilities of the VIE under an asset purchase agreement and the entity ceased to be a VIE as of the acquisition date. Use of Estimates The preparation of the Company’s consolidated financial statements and disclosures in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of commitments and contingencies and the reported amounts of revenues and expenses during the reporting periods. Estimates are used to account for the fair value of certain marketable securities, revenue adjustments, the allowance for doubtful accounts, inventory reserves, valuation of intangible assets, impairment of long-lived assets, legal contingencies, income taxes, stock-based compensation expenses, the fair value of long-term debt, and product warranties. Actual results may differ from those estimates, and such differences may be material to the Company’s condensed consolidated financial statements. 2. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (FASB) issued guidance to provide enhanced disclosures related to reclassifications out of accumulated other comprehensive income (AOCI). An entity will be required to disclose the effect of significant reclassifications out of AOCI on the respective line items in net income if an amount in AOCI is reclassified in its entirety. For other amounts that are not required to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. The new guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2012. The adoption of this guidance beginning in the first quarter of fiscal 2013 did not have an impact on the Company’s financial position, results of operations or cash flows. 8 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) In December 2011, the FASB issued an accounting standard update requiring enhanced disclosure related to certain financial instruments and derivative instruments that are offset in the balance sheet or subject to enforceable master netting arrangement or similar arrangement. In January 2013, the FASB clarified the scope of this guidance as being applicable to derivatives, repurchase agreements and securities borrowing and lending transactions that are either offset or subject to an enforceable master netting arrangement or similar agreement.The disclosure requirement becomes effective for the Company beginning the first quarter of fiscal year ending December 28, 2014. The adoption of this guidance is not expected to have an impact on the Company’s financial position, results of operations or cash flows. 3. Balance Sheet Components The Company’s cash balances are held in numerous locations throughout the world, with the majority in the United States. As of March 31, 2013, the Company had cash, cash equivalents, and short-term investments of $298.6 million held within the United States and $10.5 million held outside of the United States. As of December 30, 2012, the Company had cash, cash equivalents, and short term investments of $303.1 million held within the United States and $10.8 million held outside of the United States. All securities other than the Federal Deposit Insurance Corporation (FDIC) insured certificates of deposit were designated as available-for-sale. FDIC insured certificates of deposit are held to maturity. Gross unrealized gains and losses on cash equivalents and short term investments were not material as of March 31, 2013 and December 30, 2012. Gross realized gains and losses on cash equivalents and short term investments were not material for the three months ended March 31, 2013 and March 25, 2012. 9 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) March 31, 2013 December 30, 2012 (in thousands) Cash and cash equivalents Cash $ $ Cash equivalents: Money market funds FDIC insured certificates of deposit Cash and cash equivalents $ $ Short-term investments Commercial paper $ $ FDIC insured certificates of deposit Short-term investments $ $ Account receivable, net Accounts receivable, gross $ $ Allowance for doubtful accounts ) ) Account receivable, net $ $ Inventories Raw materials $ $ Work-in-process Finished goods Inventories $ $ Property, plant and equipment, net Land $ $ Buildings and leasehold improvements Equipment Construction in progress Accumulated depreciation and amortization ) ) Property, plant and equipment, net $ $ Accrued Compensation and Benefits Accrued Vacation $ $ Others Accrued Compensation and Benefits $ $ 10 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) 4. Accumulated Other Comprehensive Income The following table summarizes the activity related to accumulated other comprehensive loss, net of tax: Foreign Currency Translation Adjustment Net Gains and Losses on Cash Flow Hedges Unrealized Gains and Losses on Available-for-Sale Securities Total (in thousands) Beginning Balance, December 30, 2012 $ ) $
